HEAD, J.
— The act, “To protect human life” (Acts 1888-89, p. 67), is a constitutional enactment. The prevention of the dangerous practice of presenting guns and pistols at others, would certainly tend largely to protect human life. There is, therefore, no want of that clearness of expression of the subject of the act, in the title, which the statute requires.
We think it was not the intention of the legislature to render criminal the presenting of a gun or pistol at another, when, under the circumstances, the act was *52justified by tlie general law of self-defense; but, in this case, the whole evidence shows, without conflict, that the defendant was at fault in bringing on the altercation which resulted in the presentation of the pistol. On the-whole case there was no manner of self-defense shown, or facts from which it could be inferred. We do not consider whether either of the charges requested by the defendant was abstractly correct or not.
Affirmed.